In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS

******************** *
MICHAEL RISHWAIN,        *
                         *                         No. 15-695V
             Petitioner, *                         Special Master Christian J. Moran
                         *
v.                       *                         Filed: August 3, 2016
                         *
SECRETARY OF HEALTH      *                         Stipulation; influenza (“flu”) vaccine;
AND HUMAN SERVICES,      *                         brachial neuritis.
                         *
             Respondent. *
******************** *

Jeffrey S. Pop, Jeffrey S. Pop, Attorney at Law, Beverly Hills, CA, for Petitioner;
Adriana Ruth Teitel, U.S. Dep’t of Justice, Washington, DC, for Respondent.

                             UNPUBLISHED DECISION1

       On August 2, 2016, the parties filed a joint stipulation concerning the
petition for compensation filed by Michael Rishwain on July 6, 2015. In his
petition, petitioner alleged that the influenza (“flu”) vaccine, which is contained in
the Vaccine Injury Table (the “Table”), 42 C.F.R. §100.3(a), and which he
received on October 22, 2013, caused him to suffer brachial neuritis. Petitioner
further alleges that he suffered the residual effects of this injury for more than six
months. Petitioner represents that there has been no prior award or settlement of a
civil action for damages on his behalf as a result of his condition.

      Respondent denies that petitioner’s brachial neuritis and its residual effects
were caused-in-fact by his flu vaccine. Respondent further denies that the vaccine
caused petitioner any other injury or his current condition.

       1
         The E-Government Act, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services), requires that the Court post this decision on its
website. Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing
redaction of medical information or other information described in 42 U.S.C. § 300aa-12(d)(4).
Any redactions ordered by the special master will appear in the document posted on the website.
      Nevertheless, the parties agree to the joint stipulation, attached hereto as
Appendix A. The undersigned finds said stipulation reasonable and adopts it as the
decision of the Court in awarding damages, on the terms set forth therein.

       Damages awarded in that stipulation include:

       A lump sum payment of $25,000.00 in the form of a check payable to
       petitioner, Michael Rishwain. This amount represents compensation
       for all damages that would be available under 42 U.S.C. § 300aa-15(a).

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 15-695V according to this decision
and the attached stipulation.2

     Any questions may be directed to my law clerk, Shannon Proctor, at (202)
357-6360.

       IT IS SO ORDERED.

                                                     s/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




       2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.

                                                2
           IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                   · OFFICE OF SPECIAL MASTERS


MICHAEL RISHWAIN,

                        Petitioner,

      V.                                               No. 15-695V
                                                       Special Master Moran
SECRETARY OF HEALTH AND                                ECF
HUMAN SERVICES,

                        Respondent.




                                            STIPULATION

        The parties hereby stipulate to the following malters:

        1. Petitioner Michael Rish wain ("petitioner") filed·a petition for vaccine compensation

under the National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10 to 34 (the

"Vaccine Program"). The petition seeks compensation for injuries allegedly related to

petitioner's receipt of an influenza vaccine ("flu"), which vaccine is contained in the Vaccine

Injury Table (the "Table"), 42 C .F .R. § 100.3 (a).

       2. Petitioner received his flu immunization on October 22, 2013.

       3. The vaccine W"1S administered within the United States.

       4. Petitioner alleges that he sustained a vaccine-related injury diagnosed as brachia!

neuritis that was caused-in-fact by the flu vaccine he received. He further alleges that he

experienced the residual effects of this injury for more than six months.

       5. Petitioner represents that there has been no prior award or settlement of a civil action

for damages as a result of his condition.
        6. Respondent denies that petitioner's brachia! neuritis and its residual effects were

caused-in-fact by his flu vaccine. Respondent further denies that the vaccine caused petitioner

any other injury or his current condition.

        7. Maintaining their above-stated positions, the parties nevertheless now agree that the

issues between them shall be settled and that a decision. should be entered awarding the

compensation described in paragraph 8 of this Stipulation.

        8. As soon as practicable after an entry of judgment reflecting a decision consistent with

the terms of this Stipulation, and after petitioner has filed an election to receive compensation

pursuant to 42 U.S.C. § 300aa-21(a)(l), the Secretary of Health and Human Services will issue

the following vaccine compensation payment:

               A lump sum of$25,000.00 in the form of a check payable to petitioner. This
               amount represents compensation for all damages that would be available under 42
               U .S.C. § 300aa-15(a).

        9. As soon as practicable after the entry of judgment on entitlement in this case, and after

petitioner has filed both a proper and timely election to receive compensation pursuant to 42

U.S.C. § 300aa-21(a)(l), and an application, the parties will submit to further proceedings before

the special master to award reasonable attorneys' fees and costs incurred in proceeding upon this

petition.

        10. Petitioner and his attorney represent that they have identified to respondent all

known sources of payment for items or services for which the Program is not primarily liable

under 42 U.S.C. § 300aa-·15(g), including State compensation programs, insurance p olicies,

Federal or State health benefits programs (other than Title XIX of the Social Security Act (42

U.S.C. § 1396 et seq.)), or entities that provide health services on a pre-paid basis.




                                                  2
        11. Payment made pursuant to paragraph 8 and any amounts awarded pw·suant to

paragraph 9 of this Stipulation will be made in accordance with 42 U.S.C. § 300aa-15(i), subject

to the availability of sufficient statutory funds.

        12. The parties and their attorneys further agree and stipulate that, except for any award

for attorneys' fees and litigation costs and past unreimbursable expenses, the money provided

pursuant to this Stipulation will be used solely for the benefit of petitioner as contemplated by a

strict construction of 42 U.S.C. § 300aa-15(a) and (d), and subject to the conditions of 42 U.S .C.

§ 300aa-15(g) and (h).

        13. In return for the payments described in paragraphs 8 and 9, petitioner, in his

individual capacity, and on behalf of his heirs, executors, administrators, successors or assigns,

does forever irrevocably and unconditionally release, acquit and discharge the United States and

the Secretary of Health and Human Services from any and all actions or causes of action

(including agreements, judgments, claims, damages, loss of services, expenses and all demands

of whatever kind or nature) that have been brought, could have been brought, or could be timely

brought in the Court of Federal Claims, under the National Vaccine Injury Compensation

Program, 42 U.S.C. § 300aa-10 et seq., on account of, or in any way growing out of, any and all

known or unknown, suspected or unsuspected personal injuries to or death of petitioner resulting

from, or alleged to have resulted from, the flu vaccination administered on October 22, 2013, as

alleged by petitioner in his petition for vaccine compensation filed on July 6, 2015, in the United

States Court of Federal Claims as petition No. 15-695V.

       14. If petitioner should die prior to entty of judgment, this agreement shall be voidable

upon proper notice to the Court on behalf of either or both of the parties.




                                                     3
         15. If the special master fails to issue a decision in complete conformity with the tenns

· of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a

 decision that is in complete conformity with the terms of this Stipulation, then the parties'

 settlement and this Stipulation shall be voidable at the sole discretion of either party.

         16. This Stipulation expresses a full and complete negotiated settlement of liability and

 damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except

 as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the

 parties hereto to make any payment or to do any act or thing other than is herein expressly stated

 and clearly agreed to. The parties further agree and understand that the award described in this

 Stipulation may reflect a compromise of the parties' respective positions as to liability and/or

 amount of damages, and further, that a change in the nature of the injury or condition or in the

 items of compensation sought, is not grounds to modify or revise this agreement.

         17. This Stipulation shall not be construed as an admission by t11e United States or the

 Secretary ofHealth and Human Services that ilie flu vaccination caused petitioner to suffer

 brachial neuritis or any other injury.

         18. All rights and obligations of petitioner hereunder shall apply equally to petitioner's

 heirs, executors, administrators, successors, and/or assigns.

                                      END OF STIPULATION
 I
 I
 I
 I
 I
 I
 I
 I
 l
 I
 I


                                                   4
Respectfully submitted,




ATTORNEY OF RECORD FOR                                                                 AUTHORIZED REPRESENTA11VE


                                                                                       ~G~
PETITIONER:




;§f~ATES
9 107 Wilshire Blvd, Suite 700
                                                                                                RINE E. REEVES
                                                                                             g Deputy Director
                                                                                       Torts Branch
Beverly Hills, CA 90210                                                                Civil Division
(3 10) 273-5462                                                                        U.S . Department of Justice
                                                                                       P.O. Box 146
                                                                                       Benjamin Franklin Station
                                                                                       Washington, DC 20044-0146

AUTilOIUZED REPRESENTATIVE                                                             ATTORNEY OF RECORD FOR
OF THE SECREJ:AR'£.O~HEALTH                                                            UESPONDENT:
AND HUf1AN ~E¥VIfES: !
              1,
                            ii       :       .
                                             \       .·
                                                          2··/·                        ~CJ~
          l·
                                             ii
                                                          >
                                                                  . ... 'l-. . .
         .{        ·1   ;        (       .        ·'ll
 ' .. •. l{ i / .,:_..,/ /                          l·            cv,.,;t__
NARAYAN~A~M.D.                                                                         ADRIANA TEITEL
Acting Dirct;tor, Division of                                                          Trial Attomey
Injuiy Compensation Programs                                                           Torts Branch
Healthcare Systems Bureau                                                              Civil Division
U.S. Department of Health                                                              U.S. Department of Justice
and Human Services                                                                     P.O. Box 146
5600 Fishers Lane                                                                      Benjaniin Franklin Station
ParklawnBuilding, Mail Stop 08-Nl46B                                                   Washington, DC 20044-0146
Rockville, MD 20857                                                                    (202) 616-3677




Dated:         Av3 2-,. 2o IG

                                                                                   5